Citation Nr: 1008629	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for bilateral bone 
spurs.  

3.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis, to include a hiatal hernia and gastroesophageal 
reflux with history of a gallstone, on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
September 1993, when he retired from the US Air Force after 
having completed twenty-one plus years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Indianapolis, 
Indiana.  The Board remanded the claim in December 2003 and 
again in June 2007.  At those times the issue of entitlement 
to service connection for a lung disability, to include as 
the residuals of double pneumonia, or as secondary to 
cigarette use/smoke (nicotine addiction), or as secondary to 
exposure to asbestos was also on appeal.  While the case was 
in remand status after June 2007, the Veteran was granted 
service connection for restrictive lung disease, chronic 
pleural effusion/fibrosis.  Thus that issue is no longer on 
appeal and the Board will not address it further.  The 
remaining issues on appeal have been returned to the Board 
for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  As has been pointed out by the 
Veteran's representative in his December 2009 informal 
hearing presentation, the June 2007 Board remand directives 
were not complied with as to any of the issues remanded as 
required by Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, the Board remanded this claim in June 2007.  
It was pointed out in the remand that the Veteran has 
appealed the assignment of a 10 percent disability evaluation 
for the residuals of hepatitis, to include a hiatal hernia 
and gastroesophageal reflux with the history of a gallstone.  
The Board found that the RO has lumped all three disorders as 
one and has not indicated whether any of the three disorders 
may be assigned separate disability evaluations.  The Board 
indicated that a thorough discussion of the Veteran's 
hepatitis residuals, hiatal hernia, and gastroesophageal 
reflux disease and the applicability of Esteban v. Brown, 6 
Vet. App. 259 (1994) had not been accomplished.  The RO was 
to discuss and decide whether the Veteran is separately 
entitled to separate, compensable evaluations for any or all 
of the conditions.  This was not done while the case was in 
remand status, and the Veteran's representative has requested 
that the issue again be remanded for compliance with the 
Board's remand.  

As to the service connection issues, in the Board remand it 
was noted that the Veteran has presented medical evidence 
showing that both of these conditions have been diagnosed by 
independent medical providers.  He has been treated in 
service for heel and foot complaints.  However, the Veteran 
had not been scheduled for an appointment with a VA examiner 
in order to determine whether the claimed disabilities were 
related to the Veteran's long military service or to a 
service-connected disorder or disability.  When the case was 
in remand status, he underwent a VA feet examination in 
December 2008.  The claims file was not reviewed, and the 
Veteran's representative has stated that the examiner did not 
appear to take into account the records of the Veterans prior 
treatment or his personal records as well as his contentions.  
The examiner diagnosed bilateral painful heel and bilateral 
heel spurs.  The examiner opined that the Veteran's bilateral 
heel spurs are not the result of his service related duties.  
He also stated that he believed that the Veteran has mild pes 
planus that is not the result of his service related duties.  
As was noted by the Veteran's representative in his December 
2009 argument, no rationale was provided for this opinion, as 
was mandated by the Board in its remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Further, a medical opinion that contains only data and 
conclusions is not entitled to any probative value; there 
must be factually accurate, fully articulated, sound reasons 
for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  Case law provides that once the Secretary 
undertakes to provide an examination, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The Board believes that as has been argued by the 
representative the Veteran should be re-examined to determine 
the exact diagnoses of his foot disorders and the etiology of 
any diagnosed illness as well as the rationale for the 
findings.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  Schedule the Veteran for a VA 
podiatry examination by a clinician who 
has not previously examined him, in order 
to clarify whether the Veteran now 
suffers from bilateral pes planus, and if 
so the etiology of the disorder, and to 
determine the etiology of his bilateral 
bone spurs of the feet.  The complete 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner must 
indicate that he or she has reviewed the 
claims folder.  All indicated tests and 
studies should be accomplished.  

The examiner is asked to express an 
opinion concerning whether the Veteran 
suffers from bilateral pes planus and 
bone spurs, and the etiology of the 
claimed disorders.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service disease or injury or to 
a service-connected disability.  The 
examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims 
folder, the in-service treatment, and any 
inconsistent past diagnoses given.  

2.  Thereafter, the RO/AMC should 
readjudicate the claims.  The RO/AMC 
should specifically discuss pyramiding 
along with whether the Veteran is 
entitled to separate compensable 
evaluations with respect to the residuals 
of hepatitis, a hiatal hernia, and 
gastroesophageal reflux disease.  If any 
benefit sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
Thereafter, the case should be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


